Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Remarks
The applicant's arguments/remarks, see 4th ¶ of page 8, filed 05/25/2022, with respect to 35 U.S.C 102 rejection of Claims 15, 17 & 19 and 35 U.S.C 103 rejection of Claims 1-4, 6, 8-10, 12, 13 & 20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Although a new ground of rejection has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, in particular Goyal will continue to be used to meet newly added claimed limitations.
In response to applicant’s arguments/remarks, see 4th ¶ -  last ¶ of page 8, with respect to independent Claims, stating that cited references do not teach “one of a plurality of user-subscribed assistant chatbots”, the examiner respectfully disagree. Goyal in ¶ 0016 discloses that an administrator of server 108, e.g. a user running an instance of a PAAS, implements communication logic to communicate with and pass control [i.e. the user has to arrange/subscribe to communicate with secondary/assistant bots in order to receive service of the secondary/assistant bots; in other words, they are user-subscribed assistant chatbots] to various secondary bots [i.e. a plurality of user-subscribed assistant chatbots]).
Therefore, Goyal teaches: in response to the master chatbot determining the second intent of the user matches a domain of an assistant chatbot that is one of a plurality of user-subscribed assistant chatbots in communication with the master chatbot (i.e. at the primary chatbot [i.e. the master chatbot], the determined intents can be utilized to select appropriate secondary bots [i.e. an assistant chatbot in communication with the master chatbot] suited to the determined intents; For example, the utterance “I'm really hungry and could go for some pizza” may be mapped to an intent to order food [i.e. the intent of the input], and matched with a secondary bot [i.e. an assistant chatbot] that specializes in ordering food for delivery or pickup [i.e. a domain of an assistant chatbot]; Note that an administrator of server 108, e.g. a user running an instance of a PAAS, implements communication logic to communicate with and pass control [i.e. the user has to arrange/subscribe to communicate with secondary/assistant bots in order to receive service of the secondary/assistant bots; in other words, they are user-subscribed assistant chatbots] to various secondary bots [i.e. a plurality of user-subscribed assistant chatbots]) (304 – Fig. 3, ¶ 0016 – 0018 and ¶ 0024):
 setting a forward flag that corresponds to the assistant chatbot (i.e. once the secondary chatbot service is selected by the primary chatbot service [i.e. in response to the master chatbot determining the second intent of the user matches a domain of an assistant chatbot in communication with the master chatbot], the primary chat bot service may pass a control flag [i.e. set a forward flag] to the selected secondary chat bot service [i.e. corresponds to the assistant chatbot] to designate the selected secondary chat bot service as being in control of the conversation with the user) (306 – Fig. 3, ¶ 0025 and ¶ 0037), 
forwarding the second input to the assistant chatbot for processing (i.e. the message [i.e. the second input] may be routed/forwarded to the secondary chatbot service [i.e. the assistant chatbot] for processing based on the control flag) (Fig. 6 and ¶ 0037 - 0039), and 
processing the second input via a second machine-learning model at the assistant chatbot (i.e. At 604, messaging between the secondary chat bot service [i.e. at the assistant chatbot] and the user is facilitated; In facilitating the messaging, e.g. answering questions about the weather [i.e. processing the second input] machine learning model is used) (604 – Fig. 6, ¶ 0014 – 0015, ¶ 0029 and ¶ 0038);
receiving a third input from the user at the master chatbot (i.e. the user may send one or more messages with a different topic [i.e. a third input] via the user chat interface 104 toward the primary chatbot service [i.e. the master chatbot]) (Fig. 1 and ¶ 0014 – 0015); 
based upon the forward flag being set, forwarding the third input to the assistant chatbot for processing (i.e. the message [i.e. the third input] may be routed/forwarded to the secondary chatbot service [i.e. the assistant chatbot] for processing based on the control flag [i.e. based upon the forward flag being set] that indicates that no other secondary chat bot services are allowed to converse with the user) (Fig. 6 and ¶ 0037 - 0039); and 
resetting the forward flag in response to the assistant chatbot determining an end of conversation or out-of-domain input in the third input (i.e. at 606 it is determined whether a condition to end the chat session has been met; the condition may include one or more of: whether the user has send a message with different topic [i.e. the third input] that the secondary chat bot service is not configured to handle [i.e. out-of-domain input in the second input]; whether the user has sent a chat message indicating the conversation should end; In response to determining that the condition to end the chat session has been met, at 608, the control flag is taken back [i.e. resetting the forward flag]) (¶ 0039 - 0040).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 1, 8 & 15 and dependent Claims 21-24 describe method, system and computer readable medium that: permit a user to subscribe to a plurality of assistant chatbots [e.g. a plurality of user-subscribed assistant]; and permit a user to select / make a selection on the user-subscribed assistant chatbots. However, the specification, e.g. in ¶ 0040, only describes “If a fast-food restaurant wants to create its own dialogue system, it can pick and choose between different chatbots to include in its dialogue system based on its menu. For example, a pizza restaurant that does not serve burgers may only choose to subscribe or utilize the pizza order chatbot…..”. In other word, the specification only describes that a provider, e.g. a pizza restaurant, may selectively subscribe to one or more assistant chatbots. The specification does not describe that a user, who will be interacting with the chatbot system provided by the provider, will be able to selectively subscribe to assistant chatbots. The specification, e.g. in ¶ 003, describes: receiving input from a user; determining the intent of the user based on the input; … processing the second input via a second machine-learning model at the assistant chatbot. Therefore, it appears that the user may only interact with the chatbot system [e.g. providing input to the system, and receiving output from the system], and the chatbot system is customized by the provider, e.g. pizza restaurant, by selectively subscribing to one or more assistant chatbots [i.e. the user may not selectively subscribe to the assistant chatbots]. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goyal et al. (US PG PUB 20220021630), hereinafter "Goyal".
Regarding Claim 15, Goyal teaches:
A system for collaborating multiple chatbots in a dialogue setting (i.e. system for messaging with chat bot services) (Fig. 1 and ¶ 0012), 
the system comprising: 
a human-machine interface (HMI) configured to receive input from and provide output to a user (i.e. user chat interface 104 [i.e. a human-machine interface HMI] through which the user communicates with chat bot services; For example, the user chat interface 104 may be a portal that allows users to submit and receive messaging content [i.e. configured to receive input from and provide output to a user]) (Fig. 1 and ¶ 0012 - 0013); and 
one or more processors in communication with the HMI (i.e. server 108 [i.e. comprised of one or more processors] in communication with user chat interface 104 [i.e. HMI]) (Fig. 1 and ¶ 0012 - 0013) and programmed to:
receive an input from the user via the HMI (i.e. a chat message [i.e. an input] is received from a user via user chat interface 104 [i.e. HMI]) (302 – Fig. 3, ¶ 0012 and ¶ 0023); 
at a master chatbot, determine an intent of the input (i.e. primary bot 110 [i.e. a master chatbot] determines intents from utterances, e.g. chat messages [i.e. the input] provided by a user) (¶ 0017 and ¶ 0024); 
at the master chatbot, match the intent of the input with a domain of an assistant chatbot that is one of a plurality of user-subscribed assistant chatbots (i.e. at the primary chatbot [i.e. the master chatbot], the determined intents can be utilized to select appropriate secondary bots [i.e. an assistant chatbot] suited to the determined intents; For example, the utterance “I'm really hungry and could go for some pizza” may be mapped to an intent to order food [i.e. the intent of the input], and matched with a secondary bot [i.e. an assistant chatbot] that specializes in ordering food for delivery or pickup [i.e. a domain of an assistant chatbot]; Note that an administrator of server 108, e.g. a user running an instance of a PAAS, implements communication logic to communicate with and pass control [i.e. the user has to arrange/subscribe to communicate with secondary/assistant bots in order to receive service of the secondary/assistant bots; in other words, they are user-subscribed assistant chatbots] to various secondary bots [i.e. a plurality of user-subscribed assistant chatbots]) (304 – Fig. 3, ¶ 0016 – 0018 and ¶ 0024); 
set a forward flag that corresponds to the assistant chatbot (i.e. the primary chat bot service may pass a control flag [i.e. set a forward flag] to the selected secondary chat bot service [i.e. corresponds to the assistant chatbot] to designate the selected secondary chat bot service as being in control of the conversation with the user) (306 – Fig. 3, ¶ 0025 and ¶ 0037); 
at the assistant chatbot, process the input to derive an output utilizing a machine-learning model (i.e. At 604, messaging between the secondary chat bot service [i.e. at the assistant chatbot] and the user is facilitated; In facilitating the messaging, e.g. answering questions about the weather [i.e. process the input to derive an output] machine learning model is used) (604 – Fig. 6, ¶ 0014 – 0015, ¶ 0029 and ¶ 0038); 
send the output from the assistant chatbot to the master chatbot (i.e. At 604, messaging between the secondary chat bot service and the user is facilitated. In various embodiments, the primary chat bot service maintains a communication channel for a current chat session between the user and the selected secondary chat bot service [i.e. output from the secondary chatbot is delivered the master chatbot first]) (Fig. 1, ¶ 0014 and ¶ 0036 - 0038); and 
deliver the output from the master chatbot to the user via the HMI (i.e. answer to the question [i.e. the output] may be delivered via chat session maintained by the primary chat bot through chat interface 104 [i.e. HMI] to the user) (302 – Fig. 3, ¶ 0012, ¶ 0023 and ¶ 0038); 
receive a second input from the user via the HMI (i.e. the user may send one or more messages with a different topic [i.e. a second input] via the user chat interface 104 [i.e. HMI]) (Fig. 1, ¶ 0012 – 0013 and ¶ 0038 - 0039); and 
forward the second input to the assistant chatbot based on the forward flag being set (i.e. the message [i.e. the second input] may be routed/forwarded to the secondary chatbot service [i.e. the assistant chatbot] based on the control flag [i.e. based on the forward flag being set] that indicates that no other secondary chat bot services are allowed to converse with the user) (Fig. 6 and ¶ 0037 - 0039), and 
reset the forward flag in response to the assistant chatbot determining an end of conversation or out-of-domain input in the second input (i.e. at 606 it is determined whether a condition to end the chat session has been met; the condition may include one or more of: whether the user has send a message with different topic [i.e. the second input] that the secondary chat bot service is not configured to handle [i.e. out-of-domain input in the second input]; whether the user has sent a chat message indicating the conversation should end [i.e. the assistant chatbot determining an end of conversation]; In response to determining that the condition to end the chat session has been met, at 608, the control flag is taken back [i.e. reset the forward flag]) (¶ 0039 - 0040).


Regarding Claim 17, Goyal teaches:
wherein one or more processors is programmed to forward the second input to the assistant chatbot without determining the intent of the input based on the forward flag being set (i.e. the message [i.e. the second input] may be routed/forwarded to the secondary chatbot service [i.e. the assistant chatbot] for processing based on the control flag [i.e. forward flag]) (Fig. 6 and ¶ 0037 - 0039).




Regarding Claim 19, Goyal teaches:
wherein the one or more processors is further programmed to: receive a third input from the user via the HMI (i.e. a chat message [i.e. third input] is received from a user via user chat interface 104 [i.e. HMI]) (302 – Fig. 3, ¶ 0012 and ¶ 0023); and 
at the master chatbot, determine an intent of the input based on the forward flag being reset (i.e. primary chatbot may take back the control flag [i.e. the forward flag being reset], and intent of the input may be determined by the primary chatbot) (Fig. 6 and ¶ 0039 - 0040).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnoi et al. (US PG PUB 20200342850), hereinafter "Vishnoi", in views of Goyal.
Regarding Claim 1, Vishnoi discloses: 
A method for collaborating multiple chatbots in a dialogue setting (i.e. system/method for routing user utterances to chatbots of a chatbot system (Abstract, Fig. 1 and ¶ 0005), 
the method comprising: 
at a master chatbot, receiving a first input from a user (i.e. master bot 114 [i.e. master chatbot] may receive utterance [i.e. a first input] from a user) (110 & 114 – Fig. 1, 402 - Fig. 4, ¶ 0020 and ¶ 0192); 
at the master chatbot, determining a first intent of the user based on the first input (i.e. in steps 408/410, master bot 114 determines intent [i.e. a first intent] of the user based on the user’s utterance [i.e. the first input]) (408 & 410 – Fig. 4, ¶ 0061 and ¶ 0194 - 0195); 
in response to the master chatbot determining the first intent of the user matches a domain of the master chatbot, processing the first input via a first machine-learning model at the master chatbot (i.e. in response to a determination that the intent [i.e. first intent] derived from utterance of the user is a match to a system intent configured in the master bot 114 [i.e. matches a domain of the master chatbot], the master bot 114 may determine the response for the user’s utterance [i.e. processing the first input]; Note that mast bot 114 [i.e. the master chatbot] employs artificial intelligence [i.e. via a first machine-learning model]) (410 & 412 – Fig. 4, ¶ 0061 and ¶ 0194 - 0196); 
receiving a second input from the user at the master chatbot (i.e. master bot 114 [i.e. master chatbot] may receive utterance [i.e. a second input] from a user) (110 & 114 – Fig. 1, 402 - Fig. 4, ¶ 0020 and ¶ 0192); and
at the master chatbot, determining a second intent of the user based on the second input (i.e. in steps 408/410, master bot 114 determines intent [i.e. a second intent] of the user based on the user’s utterance [i.e. the second input]) (408 & 410 – Fig. 4, ¶ 0061 and ¶ 0194 - 0195).
However, Vishnoi does not explicitly disclose:
in response to the master chatbot determining the second intent of the user matches a domain of an assistant chatbot that is one of a plurality of user-subscribed assistant chatbots in communication with the master chatbot: 
setting a forward flag that corresponds to the assistant chatbot, 
forwarding the second input to the assistant chatbot for processing, and 
processing the second input via a second machine-learning model at the assistant chatbot; 
receiving a third input from the user at the master chatbot; 
based upon the forward flag being set, forwarding the third input to the assistant chatbot for processing; and 
resetting the forward flag in response to the assistant chatbot determining an end of conversation or out-of-domain input in the third input. 
On the other hand, in the same field of endeavor, Goyal teaches:
receiving a second input from the user at the master chatbot (i.e. a chat message [i.e. a second input] may be received, by primary chatbot service 110 [i.e. at the master chatbot], from a user) (302 – Fig. 3, ¶ 0012 and ¶ 0023);
at the master chatbot, determining a second intent of the user based on the second input (i.e. primary bot 110 [i.e. the master chatbot] determines intents [i.e. a second intent of the user] from utterances, e.g. chat messages [i.e. the second input] provided by the user) (¶ 0017 and ¶ 0024);
in response to the master chatbot determining the second intent of the user matches a domain of an assistant chatbot that is one of a plurality of user-subscribed assistant chatbots in communication with the master chatbot (i.e. at the primary chatbot [i.e. the master chatbot], the determined intents can be utilized to select appropriate secondary bots [i.e. an assistant chatbot in communication with the master chatbot] suited to the determined intents; For example, the utterance “I'm really hungry and could go for some pizza” may be mapped to an intent to order food [i.e. the intent of the input], and matched with a secondary bot [i.e. an assistant chatbot] that specializes in ordering food for delivery or pickup [i.e. a domain of an assistant chatbot]; Note that an administrator of server 108, e.g. a user running an instance of a PAAS, implements communication logic to communicate with and pass control [i.e. the user has to arrange/subscribe to communicate with secondary/assistant bots in order to receive service of the secondary/assistant bots; in other words, they are user-subscribed assistant chatbots] to various secondary bots [i.e. a plurality of user-subscribed assistant chatbots]) (304 – Fig. 3, ¶ 0016 – 0018 and ¶ 0024):
 setting a forward flag that corresponds to the assistant chatbot (i.e. once the secondary chatbot service is selected by the primary chatbot service [i.e. in response to the master chatbot determining the second intent of the user matches a domain of an assistant chatbot in communication with the master chatbot], the primary chat bot service may pass a control flag [i.e. set a forward flag] to the selected secondary chat bot service [i.e. corresponds to the assistant chatbot] to designate the selected secondary chat bot service as being in control of the conversation with the user) (306 – Fig. 3, ¶ 0025 and ¶ 0037), 
forwarding the second input to the assistant chatbot for processing (i.e. the message [i.e. the second input] may be routed/forwarded to the secondary chatbot service [i.e. the assistant chatbot] for processing based on the control flag) (Fig. 6 and ¶ 0037 - 0039), and 
processing the second input via a second machine-learning model at the assistant chatbot (i.e. At 604, messaging between the secondary chat bot service [i.e. at the assistant chatbot] and the user is facilitated; In facilitating the messaging, e.g. answering questions about the weather [i.e. processing the second input] machine learning model is used) (604 – Fig. 6, ¶ 0014 – 0015, ¶ 0029 and ¶ 0038);
receiving a third input from the user at the master chatbot (i.e. the user may send one or more messages with a different topic [i.e. a third input] via the user chat interface 104 toward the primary chatbot service [i.e. the master chatbot]) (Fig. 1 and ¶ 0014 – 0015); 
based upon the forward flag being set, forwarding the third input to the assistant chatbot for processing (i.e. the message [i.e. the third input] may be routed/forwarded to the secondary chatbot service [i.e. the assistant chatbot] for processing based on the control flag [i.e. based upon the forward flag being set] that indicates that no other secondary chat bot services are allowed to converse with the user) (Fig. 6 and ¶ 0037 - 0039); and 
resetting the forward flag in response to the assistant chatbot determining an end of conversation or out-of-domain input in the third input (i.e. at 606 it is determined whether a condition to end the chat session has been met; the condition may include one or more of: whether the user has send a message with different topic [i.e. the third input] that the secondary chat bot service is not configured to handle [i.e. out-of-domain input in the second input]; whether the user has sent a chat message indicating the conversation should end; In response to determining that the condition to end the chat session has been met, at 608, the control flag is taken back [i.e. resetting the forward flag]) (¶ 0039 - 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Vishnoi to include the feature for in response to the master chatbot determining the second intent of the user matches a domain of an assistant chatbot that is one of a plurality of user-subscribed assistant chatbots in communication with the master chatbot: setting a forward flag that corresponds to the assistant chatbot, forwarding the second input to the assistant chatbot for processing, and processing the second input via a second machine-learning model at the assistant chatbot; receiving a third input from the user at the master chatbot; based upon the forward flag being set, forwarding the third input to the assistant chatbot for processing; and resetting the forward flag in response to the assistant chatbot determining an end of conversation or out-of-domain input in the third input as taught by Goyal so that information regarding the assistant chatbot to which the input is routed may be stored, e.g. by indicating that the control flag has been passed to the assistant chatbot,  for future purposes, e.g. further conversation/input may be routed to the assistant chatbot based on the stored information (¶ 0037).


Regarding Claim 2, Vishnoi and Goyal disclose, in particular Vishnoi teaches:
wherein the processing of the first input at the master chatbot includes utilizing the first machine-learning model within the master chatbot to determine a first output (i.e. the master bot 114 [i.e. the master chatbot] may determine the response [i.e. a first output] for the user’s utterance [i.e. processing the first input]; Note that mast bot 114 [i.e. the master chatbot] employs artificial intelligence [i.e. via a first machine-learning model]) (410 & 412 – Fig. 4, ¶ 0061 and ¶ 0194 - 0196); and 
the method further comprising delivering the first output to the user via a human- machine interface (HMI) (i.e. response [i.e. the first output], e.g. notification 744, may be delivered to the requesting customer/user via user interface subsystem 712 [i.e. human machine interface (HMI)]) (¶ 0019).


Regarding Claim 3, Vishnoi and Goyal disclose, in particular Vishnoi teaches:
wherein the processing of the second input at the assistant chatbot includes utilizing the second machine-learning model within the assistant chatbot to determine a second output (i.e. the skill bot 116 [i.e. the assistant chatbot] may determine response [i.e. a second output] to the user’s utterance [i.e. processing the second input] using intent model trained based on machine-learning model [i.e. a second machine-learning model]) (Fig. 3, ¶ 0093 and ¶ 0097); and 
the method further comprising delivering the second output to the user via the HMI (i.e. response [i.e. the second output], e.g. notification 744, may be delivered to the requesting customer/user via user interface subsystem 712 [i.e. human machine interface (HMI)]) (¶ 0019).


Regarding Claim 4, Vishnoi and Goyal disclose, in particular Vishnoi teaches:
wherein the determining of the first intent of the user is performed at the master chatbot by matching a first key word of the first input with a corresponding word stored in a database (i.e. data store 250 [i.e. database] of master bot system 200 [i.e. the master chatbot] may store regular expression regex, e.g. “pizza”, “order”, etc. [i.e. word stored in the database]; the master bot system 200 may determine a system intent [i.e. the first intent] of the user by matching the words, e.g. pizza [i.e. a first key word], in the user’s utterance [i.e. the first input] with the regular expression regex [i.e. a corresponding word stored in the database]) (250 – Fig. 2 and ¶ 0080), and 
wherein the determining of the second intent of the user is performed at the master chatbot by matching a second key word of the second input with a corresponding word stored in the database (i.e. data store 250 [i.e. database] of master bot system 200 [i.e. the master chatbot] may store regular expression regex, e.g. “pizza”, “order”, etc. [i.e. word stored in the database]; the master bot system 200 may determine a system intent [i.e. the second intent] of the user by matching the words, e.g. pizza [i.e. a second key word], in the user’s utterance [i.e. the second input] with the regular expression regex [i.e. a corresponding word stored in the database]) (250 – Fig. 2 and ¶ 0080).


Regarding Claim 6, Vishnoi and Goyal disclose, in particular Goyal teaches:
wherein the step of forwarding the third input is performed by the master chatbot without the master chatbot determining a third intent of the user based on the third input (i.e. the message [i.e. the third input] may be routed/forwarded to the secondary chatbot service [i.e. the assistant chatbot] for processing based on the control flag [i.e. without the master chatbot determining a third intent of the user]) (Fig. 6 and ¶ 0037 - 0039).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 8, Vishnoi discloses:
A non-transitory computer-readable storage medium comprising instructions that, when executed by at least one processor (i.e. storage medium 818 storing application programs and program data executable by processing system 804) (Fig. 8 and ¶ 0241), 
cause the at least one processor to: 
at a master chatbot, receive an input from a user (i.e. master bot 114 [i.e. master chatbot] may receive utterance [i.e. an input] from a user) (110 & 114 – Fig. 1, 402 - Fig. 4, ¶ 0020 and ¶ 0192); 
at the master chatbot, determine an intent of the user based on the input (i.e. in steps 408/410, master bot 114 determines intent [i.e. an intent] of the user based on the user’s utterance [i.e. the input]) (408 & 410 – Fig. 4, ¶ 0061 and ¶ 0194 - 0195); 
in response to the master chatbot determining the intent of the user is a first intent that matches a first domain of the master chatbot: transform the input into a first output at the master chatbot utilizing a first machine-learning model (i.e. in response to a determination that the intent derived from utterance of the user is a match to a system intent configured in the master bot 114 [i.e. matches a domain of the master chatbot], the master bot 114 may determine, from the user’s utterance [i.e. transforming the input], the response [i.e. a first output]; Note that mast bot 114 [i.e. the master chatbot] employs artificial intelligence [i.e. via a first machine-learning model]) (410 & 412 – Fig. 4, ¶ 0061 and ¶ 0194 - 0196), and 
deliver the first output to the user from the master chatbot (i.e. response [i.e. the first output] may be delivered to the requesting customer/user from the master bot [i.e. the master chatbot] via dialog engine) (¶ 0092); and 
in response to the master chatbot determining the intent of the user is a second intent that matches a second domain of an assistant chatbot in communication with the master chatbot (i.e. in response to a determination that the intent derived from utterance of the user is a match to a skill bot 116 [i.e. matches a domain of an assistant chatbot] which is in communication with the master bot 114 [i.e. the master chatbot]) (114 & 116 – Fig. 1, 422 – Fig. 4, ¶ 0030 and ¶ 0200 - 0201): 
set a flag to correspond with the assistant chatbot (i.e. after determining that the intent matches the skill bot 116 [i.e. the assistant chatbot], the mast bot may route/forward the user’s utterance to the skill bot 116 and, as the result, various flag variables with respect to the skill bot 116 [i.e. the assistant chatbot] may be set by the master bot 114 and/or the skill bot 116) (¶ 0180, ¶ 0182 and ¶ 0204), 
forward the input to the assistant chatbot (i.e. the master bot may route the user’s utterance [i.e. the input] to a second/skill bot 116 so that the response to the user’s utterance may be generated by the skill bot 116 [i.e. the assistant chatbot]) (¶ 0005 and ¶ 0032), 
transform the input into a second output at the assistant chatbot utilizing a second machine-learning model (i.e. the skill bot 116 [i.e. the assistant chatbot] may determine, from the user’s utterance [i.e. transforming the input], response [i.e. a second output] using intent model trained based on machine-learning model [i.e. a second machine-learning model]) (Fig. 3, ¶ 0093 and ¶ 0097), 
send the second output from the assistant chatbot (i.e. response [i.e. the second output] may be delivered to the requesting customer/user via dialog engine) (¶ 0092).
However, Vishnoi does not explicitly disclose:


send the second output from the assistant chatbot to the master chatbot, and deliver the second output to the user from the master chatbot;
receive a third input from the user at the master chatbot; and based upon the forward flag being set to correspond with the assistant chatbot, forwarding the third input to the assistant chatbot for processing; receive a fourth input at the master chatbot; and determine the intent of the fourth input based on the forward flag being reset.
On the other hand, in the same field of endeavor, Goyal teaches:
in response to the master chatbot determining the intent of the user is a second intent that matches a second domain of an assistant chatbot in communication with the master chatbot (i.e. at the primary chatbot [i.e. the master chatbot], the determined intents [i.e. a second intent] can be utilized to select appropriate secondary bots [i.e. an assistant chatbot in communication with the master chatbot] suited to the determined intents [i.e. matches a second domain of an assistant chatbot]; For example, the utterance “I'm really hungry and could go for some pizza” may be mapped to an intent to order food [i.e. the intent of the input], and matched with a secondary bot [i.e. an assistant chatbot] that specializes in ordering food for delivery or pickup [i.e. a domain of an assistant chatbot]) (304 – Fig. 3, ¶ 0016 – 0018 and ¶ 0024), 
wherein the assistant chatbot is one of a plurality of user-subscribed assistant chatbots (i.e. an administrator of server 108, e.g. a user running an instance of a PAAS, implements communication logic to communicate with and pass control [i.e. the user has to arrange/subscribe to communicate with secondary/assistant bots in order to receive service of the secondary/assistant bots; in other words, they are user-subscribed assistant chatbots] to various secondary bots [i.e. a plurality of user-subscribed assistant chatbots]) (304 – Fig. 3, ¶ 0016 – 0018 and ¶ 0024):
set a forward flag to correspond with the assistant chatbot (i.e. once the secondary chatbot service is selected by the primary chatbot service, the primary chat bot service may pass a control flag [i.e. set a forward flag] to the selected secondary chat bot service [i.e. corresponds to the assistant chatbot] to designate the selected secondary chat bot service as being in control of the conversation with the user) (306 – Fig. 3, ¶ 0025 and ¶ 0037), 
send the second output from the assistant chatbot to the master chatbot, and deliver the second output to the user from the master chatbot (i.e. At 604, messaging between the secondary chat bot service and the user is facilitated. In various embodiments, the primary chat bot service maintains a communication channel for a current chat session between the user and the selected secondary chat bot service [i.e. output from the secondary chatbot is delivered to the user from the master chatbot) (¶ 0036 - 0038);
receive a third input from the user at the master chatbot (i.e. a chat message [i.e. a third input] may be received, by primary chatbot service 110 [i.e. at the master chatbot], from a user) (302 – Fig. 3, ¶ 0012 and ¶ 0023); and 
based upon the forward flag being set to correspond with the assistant chatbot, forwarding the third input to the assistant chatbot for processing (i.e. the message [i.e. the second input] may be routed/forwarded to the secondary chatbot service [i.e. the assistant chatbot] for processing based on the control flag) (Fig. 6 and ¶ 0037 - 0039); 
receive a fourth input at the master chatbot (i.e. a chat message [i.e. a fourth input] may be received, by primary chatbot service 110 [i.e. at the master chatbot], from a user) (302 – Fig. 3, ¶ 0012 and ¶ 0023); and 
determine the intent of the fourth input based on the forward flag being reset (i.e. primary chatbot may take back the control flag [i.e. the forward flag being reset], and intent of the input may be determined by the primary chatbot) (Fig. 6 and ¶ 0039 - 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Vishnoi to include the feature for set a forward flag to correspond with the assistant chatbot, send the second output from the assistant chatbot to the master chatbot, and deliver the second output to the user from the master chatbot; receive a third input from the user at the master chatbot; and based upon the forward flag being set to correspond with the assistant chatbot, forwarding the third input to the assistant chatbot for processing; receive a fourth input at the master chatbot; and determine the intent of the fourth input based on the forward flag being reset as taught by Goyal so that information regarding the assistant chatbot to which the input is routed may be stored, e.g. by indicating that the control flag has been passed to the assistant chatbot,  for future purposes, e.g. further conversation/input may be routed to the assistant chatbot based on the stored information (¶ 0037).

Regarding Claim 9, Vishnoi and Goyal disclose, in particular Vishnoi teaches:
further comprising instructions that, when executed by at least one processor, cause the at least one processor to deliver the first output and the second output to the user via a human-machine interface (HMI) (i.e. response [i.e. the first output], e.g. notification 744, may be delivered to the requesting customer/user via user interface subsystem 712 [i.e. human machine interface (HMI)]) (¶ 0019).


Regarding Claim 10, Vishnoi and Goyal disclose, in particular Vishnoi teaches:
wherein the determination of the intent of the user is the first intent is performed at the master chatbot by matching a first key word of the input with a corresponding first word stored in a database (i.e. data store 250 [i.e. database] of master bot system 200 [i.e. the master chatbot] may store regular expression regex, e.g. “pizza”, “order”, etc. [i.e. word stored in the database]; the master bot system 200 may determine a system intent [i.e. the first intent] of the user by matching the words, e.g. pizza [i.e. a first key word], in the user’s utterance [i.e. the first input] with the regular expression regex [i.e. a corresponding word stored in the database]) (250 – Fig. 2 and ¶ 0080), and 
wherein the determination of the intent of the user is the second intent is performed at the master chatbot by matching a second key word of the input with a corresponding second word stored in the database (i.e. data store 250 [i.e. database] of master bot system 200 [i.e. the master chatbot] may store regular expression regex, e.g. “pizza”, “order”, etc. [i.e. word stored in the database]; the master bot system 200 may determine a system intent [i.e. the second intent] of the user by matching the words, e.g. pizza [i.e. a second key word], in the user’s utterance [i.e. the second input] with the regular expression regex [i.e. a corresponding word stored in the database]) (250 – Fig. 2 and ¶ 0080).


Regarding Claim 12, Vishnoi and Goyal disclose, in particular Goyal teaches:
wherein the forwarding of the third input to the assistant chatbot is performed without the master chatbot determining the intent of the user (i.e. the message [i.e. the third input] may be routed/forwarded to the secondary chatbot service [i.e. the assistant chatbot] for processing based on the control flag [i.e. without the master chatbot determining a third intent of the user]) (Fig. 6 and ¶ 0037 - 0039).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.




Regarding Claim 13, Vishnoi and Goyal disclose, in particular Goyal teaches:
when executed by at least one processor, cause the at least one processor to: reset the forward flag in response to the assistant chatbot determining an end of conversation or out-of-domain input in the third input (i.e. At 606, it is determined whether a condition to end the chat session has been met. Examples of conditions that would end the chat session include: the user has sent a chat message indicating the conversation should end (e.g., if the user's request has been handled satisfactorily), the user has switched to a different topic that the secondary chat bot service is not configured to handle, etc.; at 608, the control flag is taken back) (Fig. 6 and ¶ 0039 - 0040).



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goya as applied to claim 19 above, and further in view of Vishnoi.
Regarding Claim 20, Goyal discloses all the features with respect to Claim 19 as described above.
However, Goyal does not explicitly discloses:
wherein the one or more processors is further programmed to: in response to the intent of the input matching a domain of the master chatbot, process the third input to derive a corresponding output at the master chatbot; and outputting the corresponding output to the user via the HMI.
On the other hand, in the same field of endeavor, Vishnoi teaches:
wherein the one or more processors is further programmed to: in response to the intent of the input matching a domain of the master chatbot, process the third input to derive a corresponding output at the master chatbot; and outputting the corresponding output to the user via the HMI (i.e. in response to a determination that the intent [i.e. the intent] derived from utterance of the user is a match to a system intent configured in the master bot 114 [i.e. matches a domain of the master chatbot], the master bot 114 may determine the response for the user’s utterance [i.e. outputting the corresponding output to the user via the HMI]) (410 & 412 – Fig. 4, ¶ 0061 and ¶ 0194 - 0196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Goyal to include the feature wherein the one or more processors is further programmed to: in response to the intent of the input matching a domain of the master chatbot, process the third input to derive a corresponding output at the master chatbot; and outputting the corresponding output to the user via the HMI as taught by Vishnoi in order to implement the master chatbot with functionalities for providing responses to questions/inputs associated with one or more system intents (¶ 0066).





Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnoi in views of Goya as applied to claims 1 and 8 above, and further in view of Patel et al. (US PG PUB 20210173718), hereinafter "Patel".
Regarding Claim 21, Vishnoi and Goyal disclose all the features with respect to Claim 1 as described above.
However, the combination of Vishnoi and Goyal does not explicitly disclose:
wherein the user selects the user-subscribed assistant chatbots to create a customized chatbot system.
On the other hand, in the same field of endeavor, Patel teaches:
wherein the user selects the user-subscribed assistant chatbots to create a customized chatbot system (i.e. the user may customize the chat bot dashboard system [i.e. a customized chatbot system] by selectively activating [i.e. the user selects] one or more worker Bots [i.e. the user-subscribed assistant chatbots]) (Fig. 1G and ¶ 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Vishnoi and Goyal to include the feature wherein the user selects the user-subscribed assistant chatbots to create a customized chatbot system as taught by Patel so that the user device may provide inputs to selectively activate and deactivate assistant chatbots (¶ 0050).




Regarding Claim 22, Vishnoi and Goyal disclose all the features with respect to Claim 1 as described above.
However, the combination of Vishnoi and Goyal does not explicitly disclose:
selecting the user-subscribed assistant chatbots to create a customized chatbot system.
On the other hand, in the same field of endeavor, Patel teaches:
selecting the user-subscribed assistant chatbots to create a customized chatbot system (i.e. the user may customize the chat bot dashboard system [i.e. a customized chatbot system] by selectively activating [i.e. the user selects] one or more worker Bots [i.e. the user-subscribed assistant chatbots]) (Fig. 1G and ¶ 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Vishnoi and Goyal to include the feature for selecting the user-subscribed assistant chatbots to create a customized chatbot system as taught by Patel so that the user device may provide inputs to selectively activate and deactivate assistant chatbots (¶ 0050).


Regarding Claim 23, Vishnoi and Goyal disclose all the features with respect to Claim 8 as described above.
However, the combination of Vishnoi and Goyal does not explicitly disclose:
wherein the user selects the user-subscribed assistant chatbots to create a customized chatbot system.
On the other hand, in the same field of endeavor, Patel teaches:
wherein the user selects the user-subscribed assistant chatbots to create a customized chatbot system (i.e. the user may customize the chat bot dashboard system [i.e. a customized chatbot system] by selectively activating [i.e. the user selects] one or more worker Bots [i.e. the user-subscribed assistant chatbots]) (Fig. 1G and ¶ 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Vishnoi and Goyal to include the feature wherein the user selects the user-subscribed assistant chatbots to create a customized chatbot system as taught by Patel so that the user device may provide inputs to selectively activate and deactivate assistant chatbots (¶ 0050).



Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal as applied to claim 15 above, and further in view of Patel.
Regarding Claim 24, Goyal discloses all the features with respect to Claim 15 as described above.
However, Goyal does not explicitly disclose:
wherein the one or more processors is further programmed to receive, from the user, a selection of the user-subscribed assistant chatbots.
On the other hand, in the same field of endeavor, Patel teaches:
wherein the one or more processors is further programmed to receive, from the user, a selection of the user-subscribed assistant chatbots (i.e. the user may customize the chat bot dashboard system by selectively activating [i.e. receiving a selection] one or more worker Bots [i.e. the user-subscribed assistant chatbots]) (Fig. 1G and ¶ 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Goyal to include the feature wherein the one or more processors is further programmed to receive, from the user, a selection of the user-subscribed assistant chatbots as taught by Patel so that the user device may provide inputs to selectively activate and deactivate assistant chatbots (¶ 0050).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451